Citation Nr: 0908856	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-24 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

4.  Entitlement to a rating in excess of 10 percent for 
herniated muscle, left leg, also shown as localized 
varicosity.

5.  Whether there was clear and unmistakable error (CUE) in a 
January 16, 1975 rating decision that denied service 
connection for hypertension.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
1975, October 2006, April 2007, and September 2007 issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for residuals 
of a cerebrovascular accident is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant, if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran was treated for hypertensive problems prior 
to his period of service, and the evidence fails to support a 
finding that his hypertension underwent an increase in 
severity during his period of service.

3.  Diabetes mellitus, type II, was not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service, nor was it present within one 
year following separation from service.  

4.  The evidence demonstrates the Veteran's service-connected 
herniated muscle of the left leg, also shown as localized 
varicosity, is manifested by no more than a moderate muscle 
injury to Muscle Group XII.

5.  The rating decision of January 16, 1975 has remained 
open, and cannot be used as the basis for finding CUE.
CONCLUSIONS OF LAW

1.  Hypertension was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may service incurrence of diabetes 
mellitus be presumed .  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
herniated muscle, left leg, also shown as localized 
varicosity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.73, Diagnostic Codes 
5326, 5312 (2008).

4.  The January 16, 1975 rating decision that denied service 
connection for hypertension has remained open, and is not a 
prior final decision on this claim.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2006, November 2006, and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2008.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 and November 
2006 correspondence.  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court provided additional guidance 
regarding the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased ratings.  An additional notice 
as to this matter was provided in the April 2008 
correspondence.

The Board notes that a July 2007 duty-to-assist letter sent 
the Veteran regarding his CUE claim was inadequate; however, 
for reasons explained below, the Veteran is not prejudiced by 
the inadequate notice provided by the RO.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension and diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Hypertension

The RO characterized this claim as whether new and material 
evidence had been submitted to reopen the claim for service 
connection for hypertension because a January 1975 rating 
decision of the RO denied service connection for hypertension 
and the Veteran never appealed this denial.  However, the 
Board's review of the claims file shows that the Veteran 
perfected his appeal of the RO's denial of service connection 
for hypertension by filing a Notice of Disagreement in July 
1975 and a Substantive Appeal in August 1975, wherein he 
noted that he was appealing an August 16, 1975 decision, 
which appears to be the statement of the case addressing 
hypertension.  There is no explanation for why the Veteran's 
claim was not then certified for appeal to the Board.  

Therefore, the Board finds that the Veteran's appeal of the 
denial of service connection for hypertension has been a 
pending unadjudicated claim since August 1975, see Norris v. 
West, 12 Vet. App. 413 (1999), and that the Veteran does not 
need to produce new and material evidence before VA can 
address his claim on the merits.  The Board also notes that 
the RO's November 2006 duty-to-assist letter informed the 
Veteran of the information and evidence needed to 
substantiate a claim for service connection for hypertension 
as well as the information and evidence it thought was needed 
to reopen his claim.  In this event, the Veteran will not be 
prejudiced if the Board considers his claim for service 
connection for hypertension on the merits.

Service treatment records showed that the Veteran had a blood 
pressure reading of 130/80 at the time of his January 1974 
pre-enlistment physical examination.  Additional readings of 
160/88, 145/88, and 152/90 were noted.  A two-day blood 
pressure evaluation was recommended.  On the accompanying 
Report of Medical History, the Veteran indicated that he did 
not have high or low blood pressure and that he was not on 
any medication.  In May 1974, before entering on active duty, 
a two-day blood pressure evaluation was undertaken, and the 
results were as follows:


8:00 AM
10:00 AM
Noon
May 7, 1974
158/64
150/80
130/70
May 8, 1974
142/80
150/80
120/70

The Veteran was found fit for enlistment and given a P-1 
profile.  Service treatment records reflect that on July 10, 
1974, the Veteran complained of dizziness.  His blood 
pressure was recorded as 188/86.  A few days later, he 
complained of chest pain.  Blood pressure was recorded as 
182/92.  He was referred to a medical officer who recorded 
his blood pressure as 110/82, 170.80, and 122/84.  He was 
ordered to have a three-day blood pressure check.  


0900 Hours
1300 Hours
1800 Hours
Day 1
188/86
198/86
180/80
Day 2
160/90
--
?/94
Day 3
190/100
--
150/90

On July 14, 1974, the Veteran's blood pressure was recorded 
as 160/115, with complaints of chest pain.  On July 15, 1974, 
it was noted in an internal medicine note that the Veteran 
had trouble with labile increased blood pressure.  He noted 
dypsnea of the chest when running.  Blood pressure was 
recorded as 120/72, right and 126/70, left.  An EKG was 
normal.  The impression was labile hypertension.   On July 
29, blood pressure was recorded as 140/100.  A Medical Board 
was initiated.  After examination, hypertension not 
aggravated by service was diagnosed.  The Medical Board found 
that the Veteran had been permitted to enlist in error and 
recommended separation from service.  The Veteran listed no 
objection to the Medical Board's report and was discharged in 
August 1974.

Medical records dated in September 1974 noted blood pressure 
readings of 110/50, and 110/70.  In November 1974, the 
Veteran underwent a VA medical examination.  His blood 
pressure was recorded as 140/88, 144/88, 138/80.  The 
diagnosis was hypertension, not found on this examination.  
During an August 1994 VA outpatient treatment visit, a blood 
pressure reading of 157/85 was noted.  Additional VA 
outpatient medical records indicated that the Veteran has 
been treated for his hypertension.  An August 1998 VA medical 
record revealed a provisional diagnosis of hypertension.  Dr. 
R.A.W., an attending VA physician at a VA clinic, opined in a 
November 2006 signed statement that the Veteran's multiple 
blood pressure checks while in service in July 1974 "would 
indicate underlying hypertension."

Service treatment records clearly noted borderline and high 
blood pressure readings before the Veteran was inducted into 
active duty in June 1974 as well as a history of hypertension 
before induction.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c).  Having found clear and unmistakable evidence of 
a pre-existing disability, the next inquiry is whether there 
is clear and unmistakable evidence that the Veteran's 
hypertension was not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the Veteran's hypertension, 
during service, resulted in any permanent increase in 
symptoms or underlying disability beyond the ordinary 
progress of the disorder.  While the Veteran was treated 
during service for hypertension, and released from service 
for being hypertensive, there is no competent medical 
evidence that his hypertension had worsened during his brief 
period of active duty.  In fact, a Medical Board found that 
the Veteran's hypertension had not been aggravated by the 
short period of active service and that enlistment into 
active service had been granted in error.  Moreover, the 
Board notes that post-service medical records in the claims 
file were silent on further treatment of the Veteran's 
hypertension until an August 1998 VA medical record listed 
hypertension as a provisional diagnosis 24 years after the 
Veteran's discharge.  Therefore, service connection for 
hypertension is not warranted.

Diabetes Mellitus

At the time of his pre-enlistment physical examination in 
January 1974, urinalysis was negative for the presence of 
sugar.  Service treatment records are negative for any 
treatment of, or diagnosis of, diabetes mellitus, type II, 
while the Veteran was in service.  A July 1974 record noted, 
however, that his mother had diabetes and that the Veteran 
claimed to have had traces of sugar in his blood 
approximately 10 years before service.  

Post-service, VA outpatient medical records from August 1994 
to May 2008 are of record.  In August 1998 VA medical 
records, diabetes was listed as a provisional diagnosis and 
the Veteran was quoted as stating that he was treated for 
diabetes at 12 years of age and given a 1,000-calorie-per-day 
diet for 12 weeks.  September 1998 VA medical records 
revealed that the "new onset" of diabetes was diagnosed as 
of September 1, 1998; that his diabetes was uncontrolled but 
improved; and that the Veteran was provided with many 
instructions on living with his disability.  

In a September 2006 statement, the Veteran asserted that he 
was diagnosed with diabetes at a VA facility in approximately 
1995.  

Based upon the evidence of record, the Board finds that a 
diabetes disability was not manifest during active service, 
or within one year thereafter, and did not develop as a 
result of an established event, injury, or disease during 
active service.  Though the Veteran has a current diabetes 
disability, a diagnosis of diabetes was not noted until 
September 1998, or 24 years after separation from service.  
There is no competent medical evidence of diabetes pre-
existing service and no competent medical evidence of 
diabetes within one year of discharge.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of many years between active duty and 
the confirmation of diabetes weighs against the Veteran's 
claim.  Moreover, the record does not contain any medical 
opinion establishing a nexus or medical relationship between 
any current diabetes and any event, injury, or disease during 
active service, or within one year thereafter, and the 
Veteran has not presented, identified, or alluded to the 
existence of any such opinion.  Without medical evidence 
establishing an etiology between events in service, and the 
present diagnosis of diabetes, service connection for 
diabetes cannot be granted on a direct or presumptive basis.  

While the Veteran may sincerely believe he has diabetes as a 
result of service, or that his diabetes was aggravated during 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds entitlement to service connection for 
diabetes mellitus, type II, is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Muscle Injuries - Specific Laws and Regulations

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.
A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Miscellaneous muscle injuries

532
6
Muscle hernia, extensive. Without other 
injury to the muscle
10
.
38 C.F.R. § 4.73, Diagnostic Code 5326 (2008).

531
2
Group XII.
Rating

Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3). 
 
Anterior muscles of the leg: 
1.	Tibialis anterior; 
2.	extensor digitorum longus; 
3.	extensor hallucis longus; 
4.	peroneus tertius. 

    Severe
30

    Moderately 
Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5312 (2008)

Herniated muscle of the left leg

In a January 1975 rating decision, the Veteran was service-
connected for a herniated muscle of the left leg and awarded 
an initial noncompensable rating, pursuant to Diagnostic Code 
5326, effective August 6, 1974.  Subsequently, in an August 
1975 rating decision, this rating was increased to 10 
percent, effective July 7, 1975.  In November 2006, the 
Veteran filed this claim for an increased rating.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected herniated muscle of the left leg 
is manifested by no more than a moderate muscle injury to 
Muscle Group XII.  Initially, the Board notes that the 
Veteran's current 10 percent rating, pursuant to DC 5326, is 
the maximum rating under that diagnostic code, that he has 
had that rating for more than 20 years and, therefore, has a 
protected rating.  See 38 C.F.R. § 3.951(b).  

The RO also considered a higher rating under DC 5312 for an 
injury to a muscle in Group XII.  Service medical records 
show that in July 1974 the Veteran complained of swelling in 
the lower left leg which appeared to be a muscle herniation 
through tibialis anterior fascia.  No surgery was indicated.  
During a November 1974 VA medical examination, revealed. 

On VA medical examination in February 2007 the Veteran 
complained of constant pain to the side of his herniated 
muscle and a tight sensation.  He also noted weakness to the 
left leg and the left side status post a cerebrovascular 
accident.  The examiner found no bone, nerve, vascular, 
tendon or joint involvement.  There was a one-inch area of 
tissue loss with a similar area of muscle herniation just 
below in muscle group XII.  There were no scars or adhesions.  
Strength of the muscle was 5/5, and the herniation did not 
require a belt or truss.  The Veteran had full range of 
motion of the ankle.  The examiner opined that pain was the 
primary limiting factor and found no evidence of weakness, 
fatigability, or functional impairment.  

Inasmuch as there are no cardinal signs or symptoms of muscle 
disability and no evidence of fascial defect or moderate loss 
of muscle substance, the criteria for a higher rating have 
not been met, and a rating in excess of 10 percent under the 
criteria for Diagnostic Code 5312 is not warranted.

The Board finds that no higher, separate, or staged ratings 
are warranted as a result of the Veteran's left lower leg 
disability.  The preponderance of the evidence in this matter 
is against the Veteran's claim for an increased rating.  See 
Gilbert, 1 Vet. App. at 55.  Therefore, the claim for 
entitlement to a rating in excess of 10 percent for herniated 
muscle of the left leg is denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment as a result of this disorder.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

CUE - Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

In the present case, the Board has determined that the 
veteran's claim for service connection for hypertension has 
been an open claim since 1975  At that time, the veteran had 
properly the January 1975 RO decision for Board review.  

A CUE claim against a former denial of service connection 
must invoke a previous determination which was final and 
binding.  See 38 C.F.R. § 3.105(a) (emphasis added).  The 
January 16, 1975 rating decision is not final and binding.  
See Norris, 12 Vet. App. 413.  

As there is no legal basis upon which to find CUE in the 
January 16, 1975 rating decision that denied service 
connection for hypertension, the Veteran's appeal of his CUE 
claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to a rating in excess of 10 percent for herniated 
muscle, left leg, also shown as localized varicosity, is 
denied.

The claim of clear and unmistakable error based on the 
January 16, 1975 rating decision that denied service 
connection for hypertension is dismissed.


REMAND

As noted above, the provisions of the VCAA are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for residuals of a 
cerebrovascular accident by correspondence dated in June 
2006.  The Board finds, however, that an attempt should be 
made to associate with the claims file records from his 
application for disability benefits from the Social Security 
Administration (SSA).

VA outpatient treatment records dated in March and April 2007 
revealed that the Veteran applied for disability benefits 
from the Social Security Administration (SSA), based probably 
on his May 2006 stroke and his depression.  There is no 
indication in the claims file that the RO attempted to obtain 
a copy of SSA's decision, the Veteran's SSA medical records, 
and any subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received inpatient and outpatient 
medical treatment from the Durham, North Carolina, VA Medical 
Center ("VAMC"); however, as the claims file only includes 
records from that facility dated up to May 2008, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his 
cerebrovascular accident and resulting 
residuals and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of this 
disorder from the Durham, North Carolina 
VAMC for the period from May 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for residuals of a 
cerebrovascular accident should be 
reviewed.  If any benefit sought remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


